
	
		II
		112th CONGRESS
		2d Session
		S. 2913
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plain shaft
		  sputter bearings.
	
	
		1.Certain plain shaft sputter
			 bearings
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plain shaft sputter bearings without housing (other than
						spherical bearings), each weighing 260 g or more, with journal size measuring
						117 mm or more (provided for in subheading 8483.30.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
